DETAILED ACTION
Claims 1–22 are pending in the present application. Of these, claims 8–11, 14–15, and 19 are withdrawn. Claims 1–2, 13, and 17–18 have been amended in the amendment filed December 9th, 2021, whereas claims 3–7, 12, 16, and 20 remain original.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The amendments to claims 1–2, 13, and 17–18 filed on December 9th, 2021 are accepted.
The Specification and Drawing objections are maintained for the reasons stated below.
The rejections of claims 2, 16, and 18 under 35 U.S.C. 112(a) are withdrawn in view of the Interview held on December 1st, 2021 and in view of the Affidavit filed on December 9th, 2021.
The rejections of claims 2 and 18 under 35 U.S.C. 112(b) are withdrawn in view of the amendments, but claim 16 remains rejected because it still adopts the relative term “high”.

Response to Arguments
Applicant’s arguments on pages 6–7 of the Remarks filed December 6th, 2021, with respect to the Objection to the Specification are found persuasive. It is reasonable to assume from [0007]-[0008] that the superconducting electromagnetic coils themselves are biased and that they may be biased through their contact with the housing as Applicant explained during the interview. 
However, the Office notes the explicit illustration of contact has been omitted from the Drawings, and an explicit statement of the coils being in contact with the respective housings has been omitted from the Specification. For example, all references to the high voltage source “-HV” in both the Drawings and the Specification, refer to the “device” rather than the superconducting 
Applicant’s arguments regarding the remainder of the Specification objections #11-#13 are persuasive.
Regarding the 35 U.S.C. 112(a) rejections, the Office agrees that the explanation provided in the interview would remove all former enablement rejections
However the Office has newly noted that at [0057], Applicant cites, “Subsequently, the number of nuclear fusion reactions which are enabled within the magnetic confinement region 212 is also improved, leading to generation of neutrons and thermal energy which can be in excess of the energy which is input to or consumed by the nuclear reactor 200”. No known nuclear fusion reactor today can achieve breakeven, and many decades of research have made attempts at net energy production unsuccessfully. There have been hundreds of studies citing losses related to leakages through the magnetic cusps, related to components not being able to withstand the elevated temperatures and/or currents, and related to the difficulties of actually making fusion occur even during effective confinement. Therefore, the Office presents new specification objections below. 
The 35 U.S.C. 102 rejections of claims 1 and 17 anticipated by Bussard have been fully considered and are persuasive in view of the amended limitations.  Therefore, the rejections have been withdrawn.  It is agreed that Bussard fails to disclose first and second devices comprising superconducting electromagnetic coils interior to a chamber that are biased at a same potential. 
However, Applicant’s arguments on page 10, with respect to the 35 U.S.C. 102 rejection of independent claim 13 anticipated by McGuire,  are only partially persuasive. Although McGuire does not directly teach toroidal devices, it is an obvious modification to change a circular shape to 
In addition, Applicant’s arguments regarding claim 12 on pages 10–11 are found unpersuasive, because even if Bussard’s “square” coils were not clearly shaped as elongated toroids in Fig. 11, the obviousness motivation at section 42 of the Non-Final mailed on July 14th, 2021 pointed out that changes in shape are not normally reason for allowable subject matter. See MPEP 2144.04 §IV.B. Elsewhere in Bussard, triangular-shaped coils are depicted. Bussard at [0107] states that regardless of the plan shape of the coils, the container housing the coils may still be circular. The Office disagrees with Applicant’s assertion that worse confinement would be obtained, since Bussard has proposed various shapes. In addition, the term ‘elongated’ is relative.
To summarize, Applicant should amend either or both the Specification and Drawings to reflect the assertions in the Remarks regarding the electrical connection of the superconducting coils to the housing, remove all references to generation of energy in excess of the energy input or consumed by the nuclear reactor, and amend the claims to further distinguish over the prior art of record. No new matter may be added.
Response to Affidavit
Applicant’s affidavit filed on December 9th, 2021 is accepted. Applicant has provided reasonable evidence for fusion taking place. However, no evidence of excess energy production was provided. Therefore, evidence must be provided for excess energy production or references to excess energy production must be removed from the Specification and/or claims.
Claim Objections
Claim 2 recites, “wherein the at least 10,000 volts 
Specification
The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure.
The Specification is objected to under 35 U.S.C. 112, first paragraph, because it requires the specification to be written in "full, clear, concise, and exact terms." Applicant asserts at [0057], “the number of fusion reactions which are enabled within the magnetic confinement region 212 is also improved, leading to generation of neutrons and thermal energy which can be in excess of the energy which is input to or consumed by the nuclear reactor 200”, and at [0043] asserts, “A sustained fusion reaction within the chamber can lead to thermal or electric power generation”. No basis of credibility for production of excess energy or power generation has been provided. 
Applicant states at [0004]-[0005] that inertial electrostatic confinement techniques have been unsuccessful due to significant energy losses from collisions or interceptions by the inner cathode grid, and at [0006] states that known implementations using magnetic cusp configurations suffer from inefficiencies caused by scattering and loss of electrons and ions from the geometric configuration of the cusp. Therefore, Applicant admits that previous attempts at fusion have been unsuccessful. Although Applicant believes to have resolved these issues, Applicant has not 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–7, 12–13, 16–18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The specification's only disclosed utility of excess energy production (e.g. [0043] and [0057]) is not credible. The production of net energy using this type of technology is yet to be proven and is currently theoretical. As stated in the applicant’s specification at [0004], “Various anode and cathode arrangements can be utilized for generating the electric field. In some examples, a concentric spherical anode and cathode arrangement with the cathode formed as an inner cathode grid is used to accelerate the ions towards the inner cathode grid to achieve the high energies for fusion. However, with such arrangements, there may be significant energy losses due to collisions or interceptions by the inner cathode grid”. Applicant’s invention is based on an anode and cathode arrangement (see [0031]. Although Applicant predicts that the electrically biased superconducting coils will divert ions towards the magnetic confinement region, there is no guarantee that at the high voltages and temperatures required for fusion, the apparatus will work as planned and not be plagued by undesirable collisions or energy losses elsewhere on the apparatus. Further, the specification does not show any experimental data showing the disclosed utility of the claimed invention. Therefore, the claims are rejected under 35 USC 101 and 112(a) for a lack of a credible 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–7, 12–13, 16–18, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1–7, 12–13, 16–18, and 20 are also rejected under 35 U.S.C. 112(a) for the same reasons cited above under the Specification objection. Specifically, since the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not be enabled to use the claimed invention for the stated purpose of excess energy production.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–7, 12–13, 16–18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites “wherein the at least 10,000 volts [[provides]] attracts the ions and provides sufficient kinetic energy for fusion”. This limitation fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim because it merely recites a result achieved by the invention. MPEP 2173.05(q). Fusion processes may or may not occur depending on many different conditions such as the strength of the magnetic fields, the size and shape of the cathode and anode, the type of materials, the type of plasma, etc., so one of ordinary skill in the art has no way to ascertain what structural arrangement and/or configuration is required of the system to achieve such a function. Furthermore, the functional limitation is tied to the claimed system as a whole rather than to the system components and their structural relationships that provide or contribute to the recited function.  A claim is held to be indefinite when it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See also Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2144.07.Therefore the claims are indefinite.
Claim 18 is rejected for similar reasons.
Claims 1, 13, and 17 recite, “whereby the magnetic confinement region provides confinement of plasma when the plasma is provided in the chamber for nuclear fusion”. This is an intended use limitation. It is intended that the magnetic confinement region will provide confinement of the plasma for nuclear fusion, but it may not due to magnetic fluctuations, 
The remaining claims are rejected for their dependency on claims 1, 13, and 17.

Claim Rejections - 35 USC § 103
Claims 1–4 and 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over Hedditch, John et al*. "Fusion energy in an inertial electrostatic confinement device using a magnetically shielded grid." Physics of Plasmas 22.10 (2015): 102705 (hereinafter “Hedditch”) in view of Thomas McGuire*, US 20180068748 A1 (hereinafter “McGuire”). * previously cited
Regarding claim 1, Hedditch discloses an apparatus comprising: 
a chamber at a first potential; (Hedditch Fig.2; p. 2 col. 1 part A);
a first device at a second potential disposed in an interior portion of the chamber, the first device comprising superconducting electromagnetic coils configured to generate a first magnetic field when current is passed through the superconducting electromagnetic coils; and a second device at the second potential disposed in the interior portion of the chamber, the second device comprising superconducting electromagnetic coils configured to generate a second magnetic field when current is passed through superconducting electromagnetic coils, (Fig.2; p. 2 col. 1 part A: two magnetic current-carrying coils are shown inside a chamber, corresponding to the first and second devices. They generate a magnetic field shown on the figure.)
the first magnetic field and the second magnetic field forming a magnetic confinement region, whereby the magnetic confinement region provides confinement of plasma when the 
However, Hedditch fails to explicitly disclose the magnetic coils are superconducting.
McGuire teaches a related magnetic confinement for fusion chamber, where the magnetic coils are superconducting (McGuire Fig. 3B; para. 30-31: internal coils 140A/B).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the superconducting coils taught by McGuire for the magnets of Hedditch. According to McGuire, typical fusion reactors are large and not portable, therefore using superconducting magnets would help to reduce the size of the magnets required to produce a given level of magnetic field, and increase the magnetic fields achievable for the purpose of plasma confinement.
Regarding claim 17, please refer to the discussion of claim 1 that involves essentially the same limitations taught by Hedditch and McGuire. Furthermore, Hedditch teaches 10,000V is applied (Hedditch p. 7 Table I).

Regarding claims 2 and 18
Regarding claim 3, Hedditch modified by McGuire teaches the apparatus of claim 2, wherein the first magnetic field and the second magnetic field are configured to shield the first device and the second device respectively, and direct the ions to the magnetic confinement region (Hedditch Fig.2; p. 2 col. 1 part A).

Regarding claim 4, Hedditch modified by McGuire teaches the apparatus of claim 1, further comprising two or more supporting structures, wherein the two or more supporting structures are configured to provide physical support and electrical insulation from the chamber to the first device and the second device (Hedditch p. 2. Col. 1 part A cites the coils are electrically isolated). However Hedditch fails to show the details of physical support. 
McGuire teaches a physical support (McGuire Fig. 3B; para. 38: “internal coils 140 are suspending within enclosure 120 by one or more supports”).
It would have been obvious to one of ordinary skill to apply the known technique taught by McGuire of adding physical support structure to the first and second coil devices to the devices of Hedditch, for the purpose of securing the coils from vibrations during reactor operation.

Claims 5–6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hedditch and McGuire, and further in view of Robert Bussard et al*, US 20080187086 A1 (hereinafter “Bussard”).
Regarding claim 5, Hedditch modified by McGuire teaches the apparatus of claim 4, however, they do not explicitly discuss the supporting structure having passages for cables and cryogenic fluid. 

It would have been obvious to one of ordinary skill to provide electrical and cryogenic connections to the superconducting coils, otherwise they would not be able to function.
Regarding claims 6 and 20, Hedditch modified by McGuire and Bussard teaches the apparatus of claims 5 and 17, respectively, wherein the at least one supporting structure comprises a first end and a second end, with the first end being physically coupled to the first device or the second device and the second end being physically coupled to an interior wall of the chamber (Bussard Figs. 10A/10B; para. 109: supporting structures 104 are shown to extend from an interior chamber wall to a magnetic device 101), wherein terminal ends of a superconducting electromagnetic line for forming the superconducting electromagnetic coils are passed through the passage from the first end to the second end and electrically connected to a current source (Bussard Fig. 10A; para. 115-116: magnet power supply 116 provides power and current to the coils. As described above at a para. 110, a central channel allows copper coil passage)
Regarding claim 12, Hedditch modified by McGuire discloses the apparatus of claim 1, wherein the chamber is cylindrical (Hedditch Fig. 2, McGuire Fig. 3B). However, they fail to teach with the first device and the second device being elongated toroid shaped and formed on opposite faces of a cuboid. Bussard Fig. 11 teaches devices may be elongated toroid shaped and formed on opposite surfaces of a cuboid).
§IV.B on changes in shape. Bussard uses circular coils but also cites use of toroidal coils at para. 8. Therefore it would have been a matter of normal design consideration which shape to choose.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hedditch, McGuire, and Bussard, and further in view of Masonari Daibo*, US 20140357495 A1 (hereinafter “Daibo”).
Regarding claim 7, Hedditch modified by McGuire discloses the apparatus of claim 1, however they fail to disclose the internal composition of the superconducting coils.

    PNG
    media_image1.png
    107
    295
    media_image1.png
    Greyscale

Daibo teaches a superconducting wire, 
wherein the superconducting electromagnetic coils comprise a metal encasing (Fig. 4 para. 6: sheath 102 made of metal Ag; or Fig. 3 para. 56-58 first and second stabilization layers 8 and 9 are comprised of Ag or some other metal) with an internal track and superconducting material disposed in the internal track (Fig. 4 para. 6: superconducting Bi material is disposed in an internal track using a powder in tube method or the like; or Fig. 3; para. 53: ceramic oxide superconducting material 3 is disposed within).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the superconducting wire of Daibo for the magnetic coil of Hedditch modified by McGuire. Daibo teaches that is conventional (described as “related art”) to have superconducting wires enclosed in a metal encasing with the superconducting material .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire. 

    PNG
    media_image2.png
    458
    622
    media_image2.png
    Greyscale

Regarding claim 13, McGuire discloses an apparatus comprising: a chamber (McGuire Fig. 3B enclosure 120; para. 22); a first device coaxial with the chamber and disposed in an interior portion of the chamber (internal coil 140A), the first device comprising superconducting electromagnetic coils configured to carry current for generating a first magnetic field (para. 30); and a second device coaxial with the chamber and disposed in the interior portion of the chamber, the second device comprising superconducting electromagnetic coils configured to carry current for generating a second magnetic field 140B, the first magnetic field and the second magnetic field forming a magnetic confinement region (para. 22-23: the coils form a cusp confinement region), whereby the magnetic confinement region provides confinement of plasma when the plasma is provided in the chamber for nuclear fusion of ions of the plasma (para. 23-24: plasma 310 is confined).

It would have been obvious to one of ordinary skill at the time of the effective filing date of the invention for Mcguire to try other shapes of the first and second devices. See MPEP 2144.04 §IV.B. Various prior arts such as Bussard use triangular-shaped as opposed to circular-shaped, and depending on housing constraints, it would be obvious to match the shape of the devices to the housing or chamber for more efficient confinement.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McGuire in view of Hedditch. 
Regarding claim 16, McGuire discloses the apparatus of claim 13, wherein the first magnetic field and the second magnetic field shielding the first device and the second device, respectively, from the ions (McGuire Fig. 6; para. 24: Fig. 6 shows the shielding effect of the magnetic field lines). However, McGuire fails to explicitly disclose the first device and the second device are biased to a high voltage to attract the ions.
Hedditch teaches a related fusion apparatus, where the electrodes are biased to high voltages (Hedditch p. 7 Table I: 10kV is cited).
It would have been obvious to one of ordinary skill to apply the known technique of biasing a fusion apparatus to high voltages taught by Hedditch to the apparatus of McGuire. High voltages are needed in order to break the coulomb barrier and allow for nuclear fusion to take place.

Conclusion
It is suggested to add further structural details of the apparatus to distinguish over the prior art of record. It is further suggested to amend the drawings and specification to at least make clear that the superconducting magnets are in electrical contact with the housing, instead of implying it 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646